Case: 1:19-cr-00114-SO Doc #: 18 Filed: 04/24/19 1 of 3. PagelD #: 51

IN THE UNITED STATES DISTRICT COURT “2 008 FP S583
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA, ) SUPERSEDING
) INDICTMENT
Plaintiff, )
) |
Vv. ) CASE NO._1:19 CR 114
) Title 18, United States Code,
HANNIBAL YARBO, ) Sections 922(g)(1), 924(a)(2),
) and 924(c)(1)(A)(i); Title 21,
Defendant. ) United States Code, Sections
) 841(a)(1), (b)(1)(B), and
) (b))(C)
COUNT 1
(Felon in Possession of a Firearm and Ammunition, 18 U.S.C. §§ 922(g)(1) and 924(a)(2))
The Grand Jury charges:
1. On or about January 16, 2019, in the Northern District of Ohio, Eastern Division,

Defendant HANNIBAL YARBO, having been previously convicted of crimes punishable by
imprisonment for terms exceeding one year, those being: Drug Trafficking, on or about
November 26, 2013, in Case Number CR-13-576095, in Cuyahoga County Common Pleas
Court; Abduction, on or about November 26, 2013, in Case Number CR-13-575726, in
Cuyahoga County Common Pleas Court; and Drug Trafficking, on or about January 10, 2012, in
Case Number CR-11-553356, in Cuyahoga County Common Pleas Court, did knowingly possess
in and affecting interstate commerce, a firearm, to wit: a Smith & Wesson, Model SW9F, 9mm
caliber semi-automatic handgun, serial number PAE2109, and seven (7) rounds of Winchester
9mm luger ammunition and eleven (11) rounds of WMA Winchester 9mm caliber ammunition,
said firearm and ammunition having been shipped and transported in interstate commerce, in

violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
Case: 1:19-cr-00114-SO Doc #: 18 Filed: 04/24/19 2 of 3. PagelD #: 52

COUNT 2
(Possession with Intent to Distribute Controlled Substances,
21 U.S.C. §§ 841(a)(1) and (b)(1)(B))
The Grand Jury further charges:

2. On or about January 16, 2019, in the Northern District of Ohio, Eastern Division,
Defendant HANNIBAL YARBO did knowingly and intentionally possess with the intent to
distribute a mixture and substance containing approximately 10.34 grams of heroin, a Schedule I
controlled substance, acetylfentanyl, a fentanyl analogue and a Schedule I controlled substance,
and fentanyl, a Schedule II controlled substance, in violation of Title 21, United States Code,
Sections 841(a)(1) and (b)(1)(B).

COUNT 3
(Possession with Intent to Distribute Cocaine,
21 U.S.C. §§ 841(a)(1) and (b)(1)(C))
The Grand Jury further charges:

3. On or about January 16, 2019, in the Northern District of Ohio, Eastern Division,
Defendant HANNIBAL YARBO did knowingly and intentionally possess with the intent to
distribute a mixture and substance containing a detectable amount of cocaine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
(b).)(C).

COUNT 4 .

(Using or Carrying a Firearm During and in Relation to a Drug Trafficking Crime,

18 U.S.C. § 924(c)(1)(A)G))
The Grand Jury further charges:
4. On or about January 16, 2019, in the Northern District of Ohio, Eastern Division,

Defendant HANNIBAL YARBO did knowingly use or carry a firearm during and in relation to a

drug trafficking crime for which he may be prosecuted in a court of the United States, that is,
Case: 1:19-cr-00114-SO Doc #: 18 Filed: 04/24/19 3 of 3. PagelD #: 53

Possession with Intent to Distribute a Controlled Substance, in violation of Title 21, United
States Code, Section 841(a)(1), as charged in Counts 2-3 of the Indictment, in violation of Title

18, United States Code, Section 924(c)(1)(A)(i).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
